DETAILED ACTION
This Office action is in response to the application filed on February 10, 2021

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 and 06/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter of claim 13 “An electric system for a railway vehicle that drives an electric motor configured to drive a railway vehicle, the electric system for a railway vehicle comprising: a pantograph; a circuit breaker connected to the pantograph; a reactor connected to the circuit breaker; a power conversion device connected to the reactor; and an electric motor connected to the power conversion device, wherein the power conversion device is the power conversion device according to claim 12” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 8 is objected to because of the following informalities:  it appears that “a semiconductor device signal transmission circuit” in line 6 should be “the semiconductor device signal transmission circuit”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MÄRZ et al. (U.S. Pub. No. 2019/0319531 A1, reference provided as part of the Information Disclosure Statement “IDS”).

In re claim 1, MÄRZ discloses (Figs. 1 and 4) a semiconductor device signal transmission circuit (comprising 17 and 21) for drive-control that is connected between a semiconductor device constituting an arm (arm formed by transistor switches 5 and 7) in a power conversion device (100) and a drive circuit (comprising drivers 15 and 19) configured to drive the semiconductor device, the semiconductor device signal transmission circuit for drive-control comprising: 
an inductor (Fig. 4, inductor 27); and 
an impedance circuit (comprising switch 29 and resistor 23) including a switch (switch 29) and connected in parallel with the inductor (switch 29 is connected in parallel with inductor 27).

In re claim 2, MÄRZ discloses wherein when a drive arm of the arm is turned on, in a counter arm of the arm, the switch is in an ON state, and the impedance circuit short-circuits the inductor (Fig. 5, Para. 0044-0047).

In re claim 3, MÄRZ discloses wherein when the drive arm of the arm is turned on, the switch is in an OFF state in the drive arm (Fig. 5, Para. 0044-0047).

In re claim 5, MÄRZ discloses (Fig. 4) wherein the impedance circuit (comprising switch 29 and resistor 23) includes a series circuit of the switch (switch 29) and a resistor (resistor 23), and the impedance circuit short-circuits the inductor with the resistor (when the switch 29 is closed the inductor 27 is short-circuited with resistor 23).

In re claim 6, MÄRZ discloses (Fig. 4) wherein the impedance circuit (comprising switch 29 and resistor 23) short-circuits the inductor with the switch (when the switch 29 is closed the inductor 27 is short-circuited with resistor 23 and switch 29).

In re claim 8, MÄRZ discloses (Figs. 1 and 4) a method of controlling a semiconductor device signal transmission circuit (comprising 17 and 21) for drive-control including an inductor (Fig. 4, inductor 27) connected between a semiconductor device constituting an arm (arm formed by transistor switches 5 and 7) in a power conversion device (100) and a drive circuit (comprising drivers 15 and 19) configured to drive the semiconductor device, the method of controlling a semiconductor device signal transmission circuit for drive-control comprising: 
short-circuiting the inductor in a counter arm of the arm when a drive arm of the arm is turned on (when the switch 29 is closed the inductor 27 is short-circuited, See also Fig. 5, Para. 0044-0047).

In re claim 9, MÄRZ discloses switching the inductor in the counter arm from a non-short-circuit state to a short-circuited state before the drive arm is turned on (Fig. 5, Para. 0044-0047).

In re claim 10, MÄRZ discloses making the inductor in the drive arm in a non-short-circuit state when the drive arm is turned on (Fig. 5, Para. 0044-0047).

In re claim 11, MÄRZ discloses (Figs. 1 and 4) a semiconductor device including an arm (arm formed by transistor switches 5 and 7) in a power conversion device (100), the semiconductor device comprising: 
a signal transmission circuit (comprising 17 and 21) for drive-control connected between the arm and a drive circuit (comprising drivers 15 and 19) configured to drive the arm, wherein 
the signal transmission circuit for drive-control is the semiconductor device signal transmission circuit for drive-control according to claim 1 (See rejection of claim 1 as explained above).

In re claim 12, MÄRZ discloses (Figs. 1 and 4) a power conversion device (100) including a main circuit having a pair of upper and lower arms (arm formed by transistor switches 5 and 7) and a drive circuit (comprising drivers 15 and 19) configured to drive the arms, the power conversion device comprising: 
a signal transmission circuit (comprising 17 and 21) for drive-control connected between the arms (comprising drivers 15 and 19) and a drive circuit (comprising drivers 15 and 19) configured to drive the arms, 
wherein the signal transmission circuit for drive-control is the semiconductor device signal transmission circuit for drive-control according to claim 1 (See rejection of claim 1 as explained above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over MÄRZ et al. (U.S. Pub. No. 2019/0319531 A1, reference provided as part of the Information Disclosure Statement “IDS”) in view of Jobard et al. (U.S. Pub. No. 2009/0224705 A1).

In re claim 13, MÄRZ discloses wherein the power conversion device is the power conversion device according to claim 12 (See rejection of claim 12 as explained above).
MÄRZ fails to disclose an electric system for a railway vehicle that drives an electric motor configured to drive a railway vehicle, the electric system for a railway vehicle comprising: a pantograph; a circuit breaker connected to the pantograph; a reactor connected to the circuit breaker; a power conversion device connected to the reactor; and an electric motor connected to the power conversion device.
Jobard teaches(Fig. 1) an electric system (1) for a railway vehicle that drives an electric motor configured to drive a railway vehicle (Para. 0002, 0010), the electric system for a railway vehicle comprising: a pantograph (6); a circuit breaker (8) connected to the pantograph; a reactor (16) connected to the circuit breaker; a power conversion device (18) connected to the reactor; and an electric motor (10) connected to the power conversion device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of MÄRZ to include an electric system for a railway vehicle that drives an electric motor configured to drive a railway vehicle, the electric system for a railway vehicle comprising: a pantograph; a circuit breaker connected to the pantograph; a reactor connected to the circuit breaker; a power conversion device connected to the reactor; and an electric motor connected to the power conversion device, as disclosed in Jobard to provide an electric safety brake which is based on the fact that an electric motor with permanent magnets requires nothing to provide flux and therefore provides a resistive torque as soon as it rotates, if it is charged (Para. 0009).

Allowable Subject Matter
Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 4, the prior art of record fails to disclose or suggest “wherein the impedance circuit includes a series circuit of the switch and a diode, and the impedance circuit short-circuits the inductor with the diode” in combination with other limitations of the claim.

Regarding to claim 7, the prior art of record fails to disclose or suggest “a first inductor and a second inductor connected in series with each other as the inductor; a first switch connected in parallel to the first inductor; and a second switch connected in parallel to the second inductor” in combination with other limitations of the claim.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838